Exhibit 10.1




$550,000,000

PLURALSIGHT, INC.

0.375% CONVERTIBLE SENIOR NOTES DUE 2024




PURCHASE AGREEMENT
March 6, 2019






--------------------------------------------------------------------------------





March 6, 2019
Morgan Stanley & Co. LLC
J.P. Morgan Securities LLC


As “Representatives” of the several
Initial Purchasers named
in Schedule I hereto


c/o Morgan Stanley & Co. LLC
1585 Broadway
New York, New York 10036
c/o J.P. Morgan Securities LLC
383 Madison Avenue
New York, New York 10179


Ladies and Gentlemen:
Pluralsight, Inc., a Delaware corporation (the “Company”), proposes to issue and
sell to the several purchasers named in Schedule I hereto (the “Initial
Purchasers”) $550,000,000 principal amount of its 0.375% Convertible Senior
Notes due 2024 (the “Firm Securities”) to be issued pursuant to the provisions
of an Indenture dated on or about March 11, 2019 (the “Indenture”) between the
Company and U.S. Bank National Association, as Trustee (the “Trustee”). The
Company also proposes to issue and sell to the Initial Purchasers not more than
an additional $83,500,000 principal amount of its 0.375% Convertible Senior
Notes due 2024 (the “Additional Securities”) if and to the extent that you, as
the Representatives of the offering, shall have determined to exercise, on
behalf of the Initial Purchasers, the right to purchase such 0.375% Convertible
Senior Notes due 2024 granted to the Initial Purchasers in Section 2 hereof. The
Firm Securities and the Additional Securities are hereinafter collectively
referred to as the “Securities”. The Company’s Class A common stock, par value
$0.0001 per share (the “Class A Common Stock”), is hereinafter referred to
herein as the “Class A Common Stock”. The Securities will be convertible into
cash, shares of Class A Common Stock (the “Underlying Securities”), or a
combination of cash and Underlying Securities, at the Company’s election in
accordance with the terms of the Indenture.
The Class A Common Stock, together with the Class B common stock, par value
$0.0001 per share of the Company (the “Class B Common Stock”), and Class C
common stock, par value $0.0001 per share (the “Class C Common Stock”), of the
Company are hereinafter referred to as the “Common Stock.”
The Company is the sole managing member of Pluralsight Holdings, LLC, a Delaware
limited liability company (“Pluralsight LLC”), and directly owns a 54.0%
membership interest in Pluralsight LLC.




--------------------------------------------------------------------------------




In connection with the offering of the Firm Securities, the Company separately
intends to enter into privately-negotiated capped call transactions with certain
of the Initial Purchasers or their respective affiliates and/or certain other
financial institutions (the “Option Counterparties”) pursuant to capped call
confirmations (the “Base Capped Call Confirmations”) to be dated the date
hereof, and in connection with the issuance of any Additional Securities, the
Company and the Option Counterparties may enter into additional capped call
confirmations (the “Additional Capped Call Confirmations”) to be dated on or
about the date on which the Initial Purchasers exercise their option to purchase
such Additional Securities (such Additional Capped Call Confirmations, together
with the Base Capped Call Confirmations, the “Capped Call Confirmations”).
The Securities and the Underlying Securities will be offered without being
registered under the Securities Act of 1933, as amended (the “Securities Act”),
to qualified institutional buyers in compliance with the exemption from
registration provided by Rule 144A under the Securities Act.
In connection with the sale of the Securities, the Company has prepared a
preliminary offering memorandum (the “Preliminary Memorandum”) and will prepare
a final offering memorandum (the “Final Memorandum”) including or incorporating
by reference a description of the terms of the Securities and the Underlying
Securities, the terms of the offering and a description of the Company. For
purposes of this Agreement, “Additional Written Offering Communication” means
any written communication (as defined in Rule 405 under the Securities Act) that
constitutes an offer to sell or a solicitation of an offer to buy the Securities
other than the Preliminary Memorandum or the Final Memorandum; “Time of Sale
Memorandum” means the Preliminary Memorandum together with each Additional
Written Offering Communication or other information, if any, each identified in
Schedule II hereto under the caption Time of Sale Memorandum; and “General
Solicitation” means any offer to sell or solicitation of an offer to buy the
Securities by any form of general solicitation or advertising (as those terms
are used in Regulation D under the Securities Act). As used herein, the terms
Preliminary Memorandum, Time of Sale Memorandum and Final Memorandum shall
include the documents, if any, incorporated by reference therein on the date
hereof. The terms “supplement”, “amendment” and “amend” as used herein with
respect to the Preliminary Memorandum, the Time of Sale Memorandum, the Final
Memorandum or any Additional Written Offering Communication shall include all
documents subsequently filed by the Company with the Securities and Exchange
Commission (the “Commission”) pursuant to the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), that are deemed to be incorporated by reference
therein.


2

--------------------------------------------------------------------------------




1.    Representations and Warranties of the Company and Pluralsight LLC. Each of
the Company and Pluralsight LLC, jointly and severally, represents and warrants
to, and agrees with, the Representatives that:
(a)    (i) Each document, if any, filed or to be filed pursuant to the Exchange
Act and incorporated by reference in the Preliminary Memorandum, the Time of
Sale Memorandum or the Final Memorandum complied or will comply when so filed in
all material respects with the Exchange Act and the applicable rules and
regulations of the Commission thereunder, (i) the Time of Sale Memorandum does
not, and at the time of each sale of the Securities in connection with the
offering when the Final Memorandum is not yet available to prospective
purchasers and at the Closing Date (as defined in Section ‎4), the Time of Sale
Memorandum, as then amended or supplemented by the Company, if applicable, will
not, contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, (i) any Additional Written Offering
Communication prepared, used or referred to by the Company, when considered
together with the Time of Sale Memorandum, at the time of its use did not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, (i) any General Solicitation that is
not an Additional Written Offering Communication, made by the Company or by an
Initial Purchaser with the consent of the Company, when considered together with
the Time of Sale Memorandum, at the time when made or used did not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading and (i) the Preliminary Memorandum does not
contain and the Final Memorandum, in the form used by the Initial Purchasers to
confirm sales and on the Closing Date (as defined in Section 4), will not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, except that the representations and
warranties set forth in this paragraph do not apply to statements or omissions
in the Preliminary Memorandum, the Time of Sale Memorandum, the Final
Memorandum, Additional Written Offering Communication or General Solicitation
based upon information relating to any Initial Purchaser furnished to the
Company in writing by such Initial Purchaser through the Representatives
expressly for use therein.
(b)    Except for the Additional Written Offering Communications, if any,
identified in Schedule II hereto, including electronic road shows, if any,
furnished to the Representatives before first use, the Company has not prepared,
used or referred to, and will not, without the Representatives’ prior consent,
prepare, use or refer to, any Additional Written Offering Communication.


3

--------------------------------------------------------------------------------




(c)    Each of the Company and Pluralsight LLC has been duly incorporated or
formed, as applicable, is validly existing as a corporation or limited liability
company, as applicable, in good standing under the laws of the State of
Delaware, has the corporate or limited liability company power and authority to
own or lease its property and to conduct its business as described in the Time
of Sale Memorandum and is duly qualified to transact business and is in good
standing in each jurisdiction in which the conduct of its business or its
ownership or leasing of property requires such qualification, except to the
extent that the failure to be so qualified or be in good standing would not
reasonably be expected to have a material adverse effect on (i) the Company,
Pluralsight LLC and the subsidiaries of the Company or Pluralsight LLC, taken as
a whole or (ii) the power or ability of the Company or Pluralsight LLC to
perform their respective obligations under the Transaction Documents (as defined
below) or to consummate the transactions contemplated by the Time of Sale
Memorandum (a “Material Adverse Effect”).
(d)    Each significant subsidiary (as such term is defined in Rule 1-02 of
Regulation S-X) of the Company and each significant subsidiary (as such term is
defined in Rule 1-02 of Regulation S-X) of Pluralsight LLC has been duly
organized or formed, as applicable, is validly existing as a corporation or
limited liability company, as applicable, in good standing under the laws of the
jurisdiction of its incorporation, organization, or formation, has the corporate
or limited liability company power and authority, as applicable, to own or lease
its property and to conduct its business as described in the Time of Sale
Memorandum and is duly qualified to transact business and is in good standing
(to the extent such concept of good standing is applicable in such jurisdiction)
in each jurisdiction in which the conduct of its business or its ownership or
leasing of property requires such qualification (to the extent such concepts are
applicable under such laws), except to the extent that the failure to be so
qualified or be in good standing would not reasonably be expected to have a
Material Adverse Effect; all of the issued equity interests of each Significant
Subsidiary of the Company and Pluralsight LLC have been duly and validly
authorized and issued, are fully paid and non-assessable (to the extent such
concepts are applicable under such laws) and are owned directly or indirectly by
the Company or Pluralsight LLC, as applicable, free and clear of all liens,
encumbrances, equities or claims, except as described in the Time of Sale
Memorandum.
(e)    This Agreement has been duly authorized, executed and delivered by the
Company and Pluralsight LLC.
(f)    As of the Closing Date, the authorized capital stock of the Company and
the authorized membership interests of Pluralsight LLC conform as to legal
matters to the descriptions thereof contained in each of the Time of Sale
Memorandum and the Final Memorandum.


4

--------------------------------------------------------------------------------




(g)    The shares of Common Stock of the Company and the membership interests of
Pluralsight LLC outstanding prior to the issuance of the Securities have been
duly authorized and are validly issued, fully paid and non-assessable. Except as
described in or expressly contemplated by the Time of Sale Memorandum and the
Final Memorandum, there are no outstanding rights (including, without
limitation, preemptive rights), warrants or options to acquire, or instruments
convertible into or exchangeable for, any shares of capital stock or other
equity interest in the Company, Pluralsight LLC or any subsidiaries of the
Company or Pluralsight LLC, or any contract, commitment, agreement,
understanding or arrangement of any kind relating to the issuance of any capital
stock of the Company, Pluralsight LLC or any such subsidiary, any such
convertible or exchangeable securities or any such rights, warrants or options.
(h)    With respect to the stock options granted pursuant to the stock-based
compensation plans of the Company, Pluralsight LLC and their subsidiaries (the
“Stock Plans”), each grant of a stock option was made in accordance with the
terms of the Stock Plans and all applicable laws and regulatory rules or
requirements, including all applicable federal securities laws.
(i)    The Securities have been duly authorized and, when executed and
authenticated in accordance with the provisions of the Indenture and delivered
to and paid for by the Initial Purchasers in accordance with the terms of this
Agreement, will be valid and binding obligations of the Company, enforceable in
accordance with their terms, subject to (A) applicable bankruptcy, insolvency,
fraudulent conveyance, fraudulent transfer, reorganization, moratorium or
similar laws affecting creditors’ rights generally and (B) equitable principles
of general applicability, and will be entitled to the benefits of the Indenture
pursuant to which such Securities are to be issued (such exceptions in clauses
(A) and (B), the “Enforceability Exceptions”).
(j)    The maximum number of Underlying Securities initially issuable upon
conversion of the Securities (including the maximum number of additional
Underlying Securities by which the Conversion Rate (as such term is defined in
the Time of Sale Memorandum and the Final Memorandum) (the “Conversion Rate”)
may be increased in connection with a Make-Whole Fundamental Change (as such
term is defined in the Time of Sale Memorandum and the Final Memorandum) and
assuming (x) the Company elects, upon each conversion of the Securities, to
deliver solely shares of Class A Common Stock, other than cash in lieu of
fractional shares, in settlement of each conversion and (y) the Initial
Purchasers exercise their option to purchase the Additional Securities in full
(the “Maximum Number of Underlying Securities”)) has been duly authorized and
reserved for issuance and, when issued upon conversion of the Securities in
accordance with the terms of the Securities and the Indenture, will be validly
issued, fully paid and non‑assessable, and the issuance of the Underlying
Securities will not be subject to any preemptive or similar rights.


5

--------------------------------------------------------------------------------




(k)    The Indenture has been duly authorized by the Company and, when executed
and delivered by the Company and the Trustee, the Indenture will be a valid and
binding agreement of the Company, enforceable against the Company in accordance
with its terms, subject to the Enforceability Exceptions.
(l)    Each Capped Call Confirmation has been duly authorized by the Company,
and when executed and delivered by the Company and each Option Counterparty,
each Capped Call Confirmation will be a valid and binding agreement of the
Company, enforceable against the Company in accordance with its terms, subject
to the Enforceability Exceptions.
(m)    The execution and delivery by the Company and Pluralsight LLC of, and the
performance by the Company and Pluralsight LLC of their respective obligations
under, this Agreement, and the execution and delivery by the Company of, and the
performance by the Company of its obligations under, the Indenture, the
Securities and the Capped Call Confirmations (collectively with this Agreement,
the “Transaction Documents”) will not contravene (i) any provision of applicable
law, (ii) the certificate of incorporation, certificate of formation, bylaws or
limited liability company agreement of the Company or Pluralsight LLC, as
applicable, (iii) any agreement or other instrument binding upon the Company,
Pluralsight LLC or the subsidiaries of the Company or Pluralsight LLC that is
material to the Company, Pluralsight LLC and the subsidiaries of the Company or
Pluralsight LLC, taken as a whole, or (iv) any judgment, order or decree of any
governmental body, agency or court having jurisdiction over the Company,
Pluralsight LLC or any subsidiary of the Company or Pluralsight LLC, except that
in the case of clauses (i), (iii) and (iv) above, where such contravention would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No consent, approval, authorization or order of, or
qualification with, any governmental body or agency is required for the
execution and delivery by the Company or Pluralsight LLC of, and the performance
by the Company or Pluralsight LLC of their respective obligations under the
Transaction Documents, except (i) such as has previously been obtained and (ii)
such as may be required by the securities or Blue Sky laws of the various states
or foreign jurisdictions or the rules and regulations of the Financial Industry
Regulatory Authority, Inc. in connection with the purchase and distribution of
the Securities by the Initial Purchasers.
(n)    There has not occurred any material adverse change, or any development
involving a prospective material adverse change, in the condition, financial or
otherwise, or in the earnings, business, management or operations of the
Company, Pluralsight LLC and the subsidiaries of the Company or Pluralsight LLC,
taken as a whole, from that set forth in the Time of Sale Memorandum.
(o)    Neither the Company nor Pluralsight LLC is (i) in violation of its
certificate of incorporation, certificate of formation, bylaws or limited
liability


6

--------------------------------------------------------------------------------




company agreement, as applicable; (ii) in default, and no event has occurred
that, with notice or lapse of time or both, would constitute such a default, in
the due performance or observance of any term, covenant or condition contained
in any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or Pluralsight LLC is a party or by which the
Company, Pluralsight LLC or any of their respective subsidiaries is bound or to
which any of the property or assets of the Company or Pluralsight LLC is
subject; or (iii) in violation of any law or statute or any judgment, order,
rule or regulation or any court or arbitrator or governmental or regulatory
authority, except, in the case of clauses (ii) and (iii) above, for any such
default or violation that would not, individually or in the aggregate, have a
Material Adverse Eeffect .
(p)    There are no legal or governmental proceedings pending or, to the
knowledge of the Company or Pluralsight LLC, threatened to which the Company,
Pluralsight LLC or any of their respective subsidiaries is a party or to which
any of the properties of the Company, Pluralsight LLC or any of their
subsidiaries is subject (i) other than proceedings accurately described in all
material respects in the Time of Sale Memorandum and proceedings that would not
reasonably be likely to have a Material Adverse Effect or (i) that would be
required to be described in the Time of Sale Memorandum and the Final Memorandum
if either were a prospectus included in a registration statement on Form S-1 and
are not so described in all material respects in the Time of Sale Memorandum and
the Final Memorandum; and there are no statutes, regulations, contracts or other
documents to which the Company, Pluralsight LLC or any subsidiary of the Company
or Pluralsight LLC is subject to or by which the Company or Pluralsight LLC or
any such subsidiary is bound, that would be required to be described in the Time
of Sale Memorandum and the Final Memorandum if either were a prospectus included
in a registration statement on Form S-1 that are not described in the Time of
Sale Memorandum and the Final Memorandum in all material respects as would be
required.
(q)    The Company is not, and after giving effect to the offering and sale of
the Securities, the application of the proceeds therefrom and the transactions
contemplated by the Capped Call Confirmations as described in the Final
Memorandum, will not be, required to register as an “investment company” as such
term is defined in the Investment Company Act of 1940, as amended (the
“Investment Company Act”).
(r)    The Company, Pluralsight LLC and their respective subsidiaries, taken as
a whole, (i) are in compliance with any and all applicable foreign, federal,
state and local laws and regulations relating to the protection of human health
and safety, the environment or hazardous or toxic substances or wastes,
pollutants or contaminants (“Environmental Laws”), (ii) have received all
permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) are in


7

--------------------------------------------------------------------------------




compliance with all terms and conditions of any such permit, license or
approval, except where such noncompliance with Environmental Laws, failure to
receive required permits, licenses or other approvals or failure to comply with
the terms and conditions of such permits, licenses or approvals would not,
singly or in the aggregate, reasonably be expected to have a Material Adverse
Effect.
(s)    There are no costs or liabilities associated with Environmental Laws
(including, without limitation, any capital or operating expenditures required
for clean‑up, closure of properties or compliance with Environmental Laws or any
permit, license or approval, any related constraints on operating activities and
any potential liabilities to third parties) which would, singly or in the
aggregate, reasonably be likely to have a Material Adverse Effect.
(t)    There are no contracts, agreements or understandings between the Company
or Pluralsight LLC and any person granting such person the right to require the
Company or Pluralsight LLC, as applicable to file a registration statement under
the Securities Act with respect to any securities of the Company or Pluralsight
LLC, except as have been validly waived in connection with the issuance of the
Securities contemplated hereby and as have been described in the Time of Sale
Memorandum.
(u)    Neither the Company or Pluralsight LLC nor any affiliate (as defined in
Rule 501(b) of Regulation D under the Securities Act, an “Affiliate”) of the
Company or Pluralsight LLC has directly, or through any agent, (i) sold, offered
for sale, solicited offers to buy or otherwise negotiated in respect of, any
security (as defined in the Securities Act) which is or will be integrated with
the sale of the Securities in a manner that would require the registration under
the Securities Act of the Securities, (i) made any General Solicitation that is
not an Additional Written Offering Communication other than General
Solicitations listed on Schedule II hereto or those made with the prior written
consent of the Representatives, or (i) offered, solicited offers to buy or sold
the Securities in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act.
(v)    It is not necessary in connection with the offer, sale and delivery of
the Securities to the Initial Purchasers in the manner contemplated by this
Agreement to register the Securities under the Securities Act or to qualify the
Indenture under the Trust Indenture Act of 1939, as amended.
(w)    The Securities satisfy the requirements set forth in Rule 144A(d)(3)
under the Securities Act.
(x)    The statements set forth in the Time of Sale Memorandum and the Final
Memorandum under the caption “Description of Capital Stock”, insofar as they
purport to constitute a summary of the terms of the Company’s capital stock, and
under the caption “Description of Notes”, under the caption “Certain Material


8

--------------------------------------------------------------------------------




U.S. Federal Income Tax Considerations”, and under the caption “Plan of
Distribution”, insofar as they purport to describe the provisions of the laws
and documents referred to therein, are fairly summarized in all material
respects.
(y)    PricewaterhouseCoopers, who have certified certain financial statements
of the Company and Pluralsight LLC and its subsidiaries, are independent public
accountants as required by the Securities Act and the rules and regulations of
the Commission thereunder and the Public Company Accounting Oversight Board
(United States).
(z)    (i) None of the Company, Pluralsight LLC or any of their respective
subsidiaries or controlled affiliates, nor any director or officer of the
Company, Pluralsight LLC or any of their respective subsidiaries, or, to the
knowledge of the Company or Pluralsight LLC, any employee, agent or
representative of the Company, Pluralsight LLC or any of their respective
subsidiaries or controlled affiliates, has taken any action in furtherance of an
offer, payment, promise to pay, or authorization or approval of the payment,
giving or receipt of money, property, gifts or anything else of value, directly
or indirectly, to any government official (including any officer or employee of
a government or government-owned or controlled entity or of a public
international organization, or any person acting in an official capacity for or
on behalf of any of the foregoing, or any political party or party official or
candidate for political office) (“Government Official”) in order to improperly
influence official action, or to any person in violation of any applicable
anti-corruption laws; (ii) the Company, Pluralsight LLC and their respective
subsidiaries and controlled affiliates have conducted their businesses in
compliance with applicable anti-corruption laws and have instituted and
maintained policies and procedures reasonably designed to promote and achieve
compliance with such laws and with the representations and warranties contained
herein; and (iii) none of the Company, Pluralsight LLC or their respective
subsidiaries will use, directly or indirectly, the proceeds of the offering in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any person in
violation of any applicable anti-corruption laws.
(aa)    The operations of the Company, Pluralsight LLC and their respective
subsidiaries are and have been conducted at all times in material compliance
with all applicable financial recordkeeping and reporting requirements,
including those of the Bank Secrecy Act, as amended by Title III of the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001 (USA PATRIOT Act), and the applicable
anti-money laundering statutes of jurisdictions where the Company, Pluralsight
LLC and their respective subsidiaries conduct business, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Anti-Money Laundering Laws”), and no action, suit or
proceeding by or before


9

--------------------------------------------------------------------------------




any court or governmental agency, authority or body or any arbitrator involving
the Company, Pluralsight LLC or their respective subsidiaries with respect to
the Anti-Money Laundering Laws is pending or, to the knowledge of the Company or
Pluralsight LLC, threatened.
(bb)    (i) None of the Company, Pluralsight LLC, any subsidiaries of the
Company or Pluralsight LLC, or any director, officer, or employee of the
Company, Pluralsight LLC or any subsidiaries of the Company or Pluralsight LLC,
or, to the Company’s or Pluralsight LLC’s knowledge, any agent, affiliate or
representative of the Company, Pluralsight LLC or any subsidiaries of the
Company or Pluralsight LLC, is an individual or entity (“Person”) that is, or is
owned or controlled by one or more Persons that are:
(A)    the subject of any sanctions administered or enforced by the U.S.
Department of Treasury’s Office of Foreign Assets Control (“OFAC”), the United
Nations Security Council (“UNSC”), the European Union (“EU”), Her Majesty’s
Treasury (“HMT”), or other relevant sanctions authority (collectively,
“Sanctions”), or
(B)    located, organized or resident in a country or territory that is the
subject of Sanctions (including, without limitation, the Crimea region of the
Ukraine, Cuba, Iran, North Korea and Syria).
(ii)    The Company and Pluralsight LLC will not, directly or indirectly, use
the proceeds of the offering, or lend, contribute or otherwise make available
such proceeds to any subsidiary, joint venture partner or other Person:
(A)    to fund or facilitate any activities or business of or with any Person or
in any country or territory that, at the time of such funding or facilitation,
is the subject of Sanctions; or
(B)    in any other manner that will result in a violation of Sanctions by any
Person (including any Person participating in the offering, whether as
underwriter, advisor, investor or otherwise).
(iii)    For the past five years, the Company, Pluralsight LLC and their
respective subsidiaries have not knowingly engaged in, are not now knowingly
engaged in, and will not knowingly engage in, any dealings or transactions with
any Person, or in any country or territory, that at the time of the dealing or
transaction is or was the subject of Sanctions.
(cc)    Subsequent to the respective dates as of which information is given in
each of the Time of Sale Memorandum and the Final Memorandum, (i) the


10

--------------------------------------------------------------------------------




Company, Pluralsight LLC and their respective subsidiaries, taken as a whole,
have not incurred any material liability or obligation, direct or contingent,
nor entered into any material transaction; (i) the Company and Pluralsight LLC
have not purchased any of their outstanding capital stock or membership
interests other than from its employees or other service providers in connection
with the termination of their service, as applicable, nor declared, paid or
otherwise made any dividend or distribution of any kind on their capital stock
or membership interests other than ordinary and customary dividends; and (i)
there has not been any material change in the capital stock or membership
interests, short-term debt or long-term debt of the Company, Pluralsight LLC and
their respective subsidiaries, taken as a whole, except in each case as
described in each of the Time of Sale Memorandum and the Final Memorandum,
respectively.
(dd)    The Company, Pluralsight LLC and their respective subsidiaries, taken as
a whole, have good and marketable title in fee simple to all real property and
good and marketable title to all personal property (other than intellectual
property, which is covered by Section 1(ee) below) owned by them which is
material to the business of the Company, Pluralsight LLC and their respective
subsidiaries, taken as a whole, in each case free and clear of all liens,
encumbrances and defects except such as are described in the Time of Sale
Memorandum and the Final Memorandum or such as do not materially diminish the
value of such property and do not materially interfere with the use made and
proposed to be made of such property by the Company, Pluralsight LLC and their
respective subsidiaries, taken as a whole; and any real property and buildings
held under lease by the Company, Pluralsight LLC and their respective
subsidiaries, taken as a whole, are held by them under valid, subsisting and to
the Company’s or Pluralsight LLC’s knowledge, enforceable leases with such
exceptions as are not material and do not materially interfere with the use made
and proposed to be made of such property and buildings by the Company,
Pluralsight LLC and their respective subsidiaries, taken as a whole, in each
case except as described in the Time of Sale Memorandum and the Final
Memorandum.
(ee)    The Company, Pluralsight LLC and their respective subsidiaries own or
possess, or can reasonably promptly acquire on commercially reasonable terms,
all patents, patent rights, licenses, inventions, copyrights, know‑how
(including trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures), trademarks, service marks,
trade names, domain names and other intellectual property rights, moral rights
and other rights throughout the world (collectively, “Intellectual Property
Rights”) employed by them in connection with, the business now conducted by them
or as proposed to be conducted by them in the Time of Sale Memorandum and the
Final Memorandum (“Company Intellectual Property”), except where the failure to
own, possess or acquire any of the foregoing would not result in a material
adverse effect on the Company, Pluralsight LLC, and their respective
subsidiaries, taken as a whole; and none of the Company, Pluralsight LLC or any
their


11

--------------------------------------------------------------------------------




respective subsidiaries has received any written notice of infringement of or
conflict with the Intellectual Property Rights of others that would reasonably
be expected to result in a material adverse effect on the Company, Pluralsight
LLC, and their respective subsidiaries, taken as a whole. The Company,
Pluralsight LLC and their respective subsidiaries have taken all reasonable
steps consistent with normal industry practice to secure exclusive ownership
rights in the Company Intellectual Property from their employees, consultants,
agents and contractors. There are no outstanding options, licenses or agreements
of any kind relating to the Company Intellectual Property owned by the Company,
Pluralsight LLC or any of their respective subsidiaries that are required to be
described in the Time of Sale Memorandum and the Final Memorandum are not
described in all material respects. The Company, Pluralsight LLC and their
respective subsidiaries are not a party to or bound by any options, licenses or
agreements with respect to the Intellectual Property Rights of any other person
or entity that are required to be set forth in the Time of Sale Memorandum and
are not described in all material respects. No government funding, facilities or
resources of a university, college, other educational institution or research
center or funding from third parties was used in the development of any Company
Intellectual Property that is owned or purported to be owned by the Company,
Pluralsight LLC or any of their respective subsidiaries except as would not have
a material adverse effect on the Company, Pluralsight LLC and their respective
subsidiaries, and no government agency or body, university, college, other
educational institution or research center has any claim or right in or to any
Company Intellectual Property that is owned or purported to be owned by the
Company, Pluralsight LLC or any of their respective subsidiaries. The Company,
Pluralsight LLC and their respective subsidiaries have used all software and
other materials distributed under a “free”, “open source”, or similar licensing
model (including but not limited to the GNU General Public License, GNU Lesser
General Public License and GNU Affero General Public License) (“Open Source
Materials”) in compliance with all license terms applicable to such Open Source
Materials, except where the failure to comply would not reasonably be expected
to have a material adverse effect on the Company, Pluralsight LLC, and their
respective subsidiaries, taken as a whole. None of the Company, Pluralsight LLC
or any of their respective subsidiaries has used or distributed any Open Source
Materials in a manner that requires or has required (i) the Company, Pluralsight
LLC or any of their respective subsidiaries to permit reverse-engineering of any
products or services of the Company, Pluralsight LLC or any of their respective
subsidiaries, or any software code or other technology owned by the Company,
Pluralsight LLC or any of their respective subsidiaries; or (ii) any products or
services of the Company, Pluralsight LLC or any of their respective
subsidiaries, or any software code or other technology owned by the Company,
Pluralsight LLC or any of their respective subsidiaries, to be (A) disclosed or
distributed in source code form, (B) licensed for the purpose of making
derivative works, or (C) redistributable at no charge, except in the case of (i)
and (ii) above, for the Open Source Materials


12

--------------------------------------------------------------------------------




themselves and otherwise such as would not have a material adverse effect on the
Company, Pluralsight LLC, and their respective subsidiaries, taken as a whole.
(ff)    No material labor dispute with the employees of the Company, Pluralsight
LLC or any of their respective subsidiaries exists, except as described in the
Time of Sale Memorandum and the Final Memorandum, or, to the knowledge of the
Company or Pluralsight LLC, is imminent; and neither the Company nor Pluralsight
LLC is aware of any existing, threatened or imminent labor disturbance by the
employees of any of its principal suppliers, manufacturers or contractors that
could have a Material Adverse Effect.
(gg)    The Company, Pluralsight LLC and each of their respective subsidiaries,
taken as a whole, are insured by insurers of recognized financial responsibility
against such losses and risks and in such amounts as the Company reasonably
believes are prudent and customary in the businesses in which they are engaged;
none of the Company, Pluralsight LLC or any of their respective subsidiaries
have been refused any insurance coverage sought or applied for; and none of the
Company, Pluralsight LLC or any of their respective subsidiaries has any reason
to believe that it will not be able to renew its existing insurance coverage as
and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary to continue its business at a cost that would not
have a Material Adverse Effect, except as described in the Time of Sale
Memorandum.
(hh)    The Company, Pluralsight LLC and their respective subsidiaries possess
all certificates, authorizations and permits issued by the appropriate federal,
state or foreign regulatory authorities necessary to conduct their respective
businesses, except for such certificates, authorizations and permits, the
failure of which to obtain, would not reasonably be expected to have a Material
Adverse Effect, and none of the Company, Pluralsight LLC or any subsidiaries of
the Company or Pluralsight LLC has received any notice of proceedings relating
to the revocation or modification of any such certificate, authorization or
permit which, singly or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, would have a Material Adverse Effect, except as
described in the Time of Sale Memorandum and the Final Memorandum.
(ii)    The Company, Pluralsight LLC and each of their respective subsidiaries,
taken as a whole, maintain a system of internal accounting controls sufficient
to provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations; (i) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles as applied in the
United States (“U.S. GAAP”) and to maintain asset accountability; (i) access to
assets is permitted only in accordance with management’s general or specific
authorization; (i) the recorded accountability for assets is compared with the


13

--------------------------------------------------------------------------------




existing assets at reasonable intervals and appropriate action is taken with
respect to any differences; and (v) the interactive data in eXtensible Business
Reporting Language included or incorporated by reference in the Time of Sale
Memorandum or the Final Memorandum is accurate. Except as described in the Time
of Sale Memorandum and the Final Memorandum, since the end of the Company’s most
recent audited fiscal year, there has been (i) no material weakness in the
Company’s and Pluralsight LLC’s internal control over financial reporting
(whether or not remediated) and (ii) no change in the Company’s or Pluralsight
LLC’s internal control over financial reporting that has materially and
adversely affected, or is reasonably likely to materially and adversely affect,
the Company’s and Pluralsight LLC’s internal control over financial reporting.
(jj)    The Company, Pluralsight LLC and each of their respective subsidiaries
have filed all federal, state, local and foreign tax returns required to be
filed through the date of this Agreement or have requested extensions thereof
(except where the failure to file would not, individually or in the aggregate,
have a material adverse effect on the Company, Pluralsight LLC and their
respective subsidiaries, taken as a whole) and have paid all taxes required to
be paid thereon (except for cases in which the failure to file or pay would not
have a material adverse effect on the Company, Pluralsight LLC and their
respective subsidiaries, taken as a whole, or, except as currently being
contested in good faith and for which reserves required by U.S. GAAP have been
created in the financial statements of the Company and Pluralsight LLC), and no
unpaid tax deficiency has been determined adversely to the Company, Pluralsight
LLC or any of their respective subsidiaries which has had (nor do the Company,
Pluralsight LLC or any of their respective subsidiaries have any notice or
knowledge of any unpaid tax deficiency which could reasonably be expected to be
determined adversely to the Company, Pluralsight LLC or any of their respective
subsidiaries and which would reasonably be expected to have) a material adverse
effect on the Company, Pluralsight LLC and their subsidiaries, taken as a whole.
(kk)    As of the date of this Agreement and through and as of the Closing Date
and each Option Closing Date, the Company, and to the Company’s knowledge, its
directors and officers, in their capacities as such, are in compliance with all
provisions of the Sarbanes-Oxley Act of 2002, as amended (the “Sarbanes-Oxley
Act”), and all rules and regulations promulgated thereunder applicable to the
Company and its officers and directors at such time, and is taking steps
designed to ensure that it will be in compliance, at all times, with the other
provisions of the Sarbanes-Oxley Act when they become applicable to the Company.
(ll)    The financial statements of the Company and Pluralsight LLC included in
each of the Time of Sale Memorandum and the Final Memorandum present fairly in
all material respects the consolidated financial position of the Company,
Pluralsight LLC and the subsidiaries of the Company and Pluralsight


14

--------------------------------------------------------------------------------




LLC as of the dates indicated and the results of their operations and cash flows
for the periods specified. Such financial statements have been prepared in
conformity with U.S. GAAP applied on a consistent basis throughout the periods
involved. The other financial information of the Company and Pluralsight LLC
included in the Time of Sale Memorandum and the Final Memorandum have been
derived from accounting or other records of the Company, Pluralsight LLC and
their respective subsidiaries and presents fairly in all material respects the
information shown thereby.
(mm)    The interactive data in eXtensible Business Reporting Language included
or incorporated by reference in the Time of Sale Memorandum and the Final
Memorandum fairly presents the information called for in all material respects
and has been prepared in accordance with the Commission’s rules and guidelines
applicable thereto.
(nn)    The Company, Pluralsight LLC and each of their respective subsidiaries
have complied, and are presently in compliance with, its privacy and data and
information security policies in effect from time to time, with contractual
privacy and data and information security obligations and with applicable law
and regulations regarding the collection, use, transfer, storage, protection,
disposal and disclosure of personally identifiable information by the Company,
Pluralsight LLC and their respective subsidiaries, except to the extent that the
failure to do so would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the Company, Pluralsight LLC and
their respective subsidiaries, taken as a whole. The Company, Pluralsight LLC
and their respective subsidiaries, taken as a whole, have (i) taken commercially
reasonable steps to protect the information technology assets and personally
identifiable information within their control and (ii) have established and
maintained commercially reasonable disaster recovery and security plans,
procedures and facilities for the business consistent with prevalent industry
practices. The information technology systems, used by the Company, Pluralsight
LLC and their respective subsidiaries in their respective businesses are
adequate for, and operate and perform in a manner consistent with prevalent
industry practices. To the Company’s knowledge, there has been no security
breach or attack in which personally identifiable information held by the
Company, Pluralsight LLC or any of their respective subsidiaries, has been
accessed or acquired by an unauthorized third party.
(oo)    Nothing has come to the attention of the Company that has caused the
Company to believe that the statistical and market-related data included in the
Time of Sale Memorandum or the Final Memorandum is not based on or derived from
sources that are reliable and accurate in all material respects.


15

--------------------------------------------------------------------------------




(pp)    Neither the Company nor any of its subsidiaries has any securities rated
by any “nationally recognized statistical rating organization,” as such term is
defined in Section 3(a)(62) of the Exchange Act.
(qq)    Neither the Company or Pluralsight LLC nor, to the Company’s knowledge
or Pluralsight LLC’s knowledge, any controlled affiliate of the Company or
Pluralsight LLC has taken, nor will the Company take, directly or indirectly,
any action which is designed, or would reasonably be expected, to cause or
result in, or which constitutes, the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of the
Securities or to result in a violation of Regulation M under the Exchange Act.
2.    Agreements to Sell and Purchase. The Company hereby agrees to sell to the
several Initial Purchasers, and each Initial Purchaser, upon the basis of the
representations and warranties herein contained, but subject to the conditions
hereinafter stated, agrees, severally and not jointly, to purchase from the
Company the respective principal amount of Firm Securities set forth in
Schedule I hereto opposite its name at a purchase price of 97.5% of the
principal amount thereof (the “Purchase Price”) plus accrued interest, if any,
from March 11, 2019 to the Closing Date (as defined below).
On the basis of the representations and warranties contained in this Agreement,
and subject to its terms and conditions, the Company agrees to sell to the
Initial Purchasers the Additional Securities, and the Initial Purchasers shall
have the right to purchase, severally and not jointly, up to $83,500,000
principal amount of Additional Securities at the Purchase Price. The
Representatives may exercise this right on behalf of the Initial Purchasers in
whole or from time to time in part by giving written notice to the Company;
provided that the Option Closing Date (as defined below) shall occur within a
period of 13 calendar days from, and including, the Closing Date. Any exercise
notice shall specify the principal amount of Additional Securities to be
purchased by the Initial Purchasers and the date on which such Additional
Securities are to be purchased. Each purchase date must be at least one business
day after the written notice is given and may not be earlier than the closing
date for the Firm Securities nor later than ten business days after the date of
such notice. Additional Securities may be purchased as provided in Section 4
solely for the purpose of covering sales of Securities in excess of the number
of the Firm Securities. On each day, if any, that Additional Securities are to
be purchased (an “Option Closing Date”), each Initial Purchaser agrees,
severally and not jointly, to purchase the principal amount of Additional
Securities (subject to such adjustments to eliminate fractional Securities as
the Representatives may determine) that bears the same proportion to the total
principal amount of Additional Securities to be purchased on such Option Closing
Date as the principal amount of Firm Securities set forth in Schedule I opposite
the name of such Initial Purchaser bears to the total principal amount of Firm
Securities.
3.    Terms of Offering. The Representatives have advised the Company that the
Initial Purchasers will make an offering of the Securities purchased by the
Initial


16

--------------------------------------------------------------------------------




Purchasers hereunder as soon as practicable after this Agreement is entered into
as in the Representatives’ judgment is advisable.
4.    Payment and Delivery. Payment for the Firm Securities shall be made to the
Company in Federal or other funds immediately available in New York City against
delivery of such Firm Securities for the respective accounts of the several
Initial Purchasers at 10:00 a.m., New York City time, on March 11, 2019, or at
such other time on the same or such other date, not later than March 18, 2019,
as shall be designated in writing by the Representatives. The time and date of
such payment are hereinafter referred to as the “Closing Date.”
Payment for any Additional Securities shall be made to the Company in Federal or
other funds immediately available in New York City against delivery of such
Additional Securities for the respective accounts of the several Initial
Purchasers at 10:00 a.m., New York City time, on the date specified in the
corresponding notice described in Section 2 or at such other time on the same or
on such other date, in any event not later than the last calendar day of the
13-calendar day period beginning on, and including, the Closing Date, as shall
be designated in writing by the Representatives.
The Securities shall be in definitive form or global form, as specified by the
Representatives, and registered in such names and in such denominations as the
Representatives shall request in writing not later than one full business day
prior to the Closing Date or the applicable Option Closing Date, as the case may
be. The Securities shall be delivered to the Representatives on the Closing Date
or an Option Closing Date, as the case may be, for the respective accounts of
the several Initial Purchasers, with any transfer taxes payable in connection
with the transfer of the Securities to the Initial Purchasers duly paid, against
payment of the Purchase Price therefor plus accrued interest, if any, to the
date of payment and delivery.
5.    Conditions to the Initial Purchasers’ Obligations. The several obligations
of the Initial Purchasers to purchase and pay for the Firm Securities on the
Closing Date are subject to the following conditions:
(a)    The respective representations and warranties of the Company and
Pluralsight LLC contained herein shall be true and correct on the date hereof
and on and as of the Closing Date or the Option Closing Date, as the case may
be; and the statements of the Company, Pluralsight LLC and their respective
officers made in any certificates delivered pursuant to this Agreement shall be
true and correct on and as of the Closing Date or the Option Closing Date, as
the case may be;
(b)    Subsequent to the execution and delivery of this Agreement and prior to
the Closing Date, and subsequent to the Closing Date and prior to the Option
Closing Date, there shall not have occurred any change, or any development
involving a prospective change, in the condition, financial or otherwise, or in
the earnings, business, management or operations of the


17

--------------------------------------------------------------------------------




Company, Pluralsight LLC and the subsidiaries of the Company or Pluralsight LLC,
taken as a whole, from that set forth in the Time of Sale Memorandum provided to
the prospective purchasers of the Securities that, in the Representatives’
judgment, is material and adverse and that makes it, in the Representatives’
judgment, impracticable to market the Securities on the terms and in the manner
contemplated in the Time of Sale Memorandum.
(c)    The Representatives shall have received on the Closing Date a
certificate, dated the Closing Date and signed by an executive officer of each
of the Company and Pluralsight LLC, to the effect set forth in Section 5(a) and
Section 5(b) above and to the effect that the representations and warranties of
the Company and Pluralsight LLC, respectively, contained in this Agreement are
true and correct on the date hereof and as of the Closing Date and that the
Company and Pluralsight LLC, as applicable, has complied with all of the
agreements and satisfied all of the conditions on their respective parts to be
performed or satisfied hereunder on or before the Closing Date.
The officer signing and delivering each such certificate may rely upon the best
of his or her knowledge as to proceedings threatened.
(d)    The Representatives shall have received on the Closing Date an opinion
and negative assurance letter of Wilson Sonsini Goodrich & Rosati , P.C.
(“WSGR”), outside counsel for the Company and Pluralsight LLC, dated the Closing
Date, in form and substance reasonably satisfactory to the Representatives.
(e)    The Initial Purchasers shall have received on the Closing Date an opinion
and negative assurance letter of Goodwin Procter LLP (“Goodwin”), counsel for
the Initial Purchasers, dated the Closing Date, in form and substance reasonably
satisfactory to the Representatives.
With respect to Section 5(d) above and Section 5(e) above, WSGR and Goodwin may
state that their opinions and beliefs are based upon their participation in the
preparation of the Time of Sale Memorandum and the Final Memorandum and any
amendments or supplements thereto and review and discussion of the contents
thereof, but are without independent check or verification, except as specified.
The opinion of WSGR described in Section 5(d) above shall be rendered to the
Initial Purchasers at the request of the Company and Pluralsight LLC and shall
so state therein.
(f)    The Initial Purchasers shall have received, on each of the date hereof
and the Closing Date, a letter dated the date hereof or the Closing Date, as the
case may be, in form and substance satisfactory to the Initial Purchasers, from
PricewaterhouseCoopers, independent public accountants, containing statements
and information of the type ordinarily included in accountants’ “comfort
letters” to underwriters with respect to the financial statements and certain
financial


18

--------------------------------------------------------------------------------




information contained in or incorporated by reference into the Time of Sale
Memorandum and the Final Memorandum; provided that the letter delivered on the
Closing Date shall use a “cut-off date” not earlier than the date hereof.
(g)    The “lock‑up” agreements, each substantially in the form of Exhibit A
hereto, between the Representatives and certain holders of shares of Common
Stock or membership interests of Pluralsight LLC or any other securities
convertible into or exercisable or exchangeable for Common Stock or membership
interests of Pluralsight LLC (such shares of Common Stock, membership interests
of Pluralsight LLC or such other securities collectively, the “Company and LLC
Equity Securities”) and certain officers and directors of the Company and
Pluralsight LLC, relating to sales and certain other dispositions of the Company
and LLC Equity Securities, delivered to the Representatives on or before the
date hereof, shall be in full force and effect on the Closing Date.
(h)    The Initial Purchasers shall have received, on each of the date hereof
and the Closing Date, a certificate signed by the Chief Financial Officer of the
Company dated the date hereof and as of the Closing Date, in form and substance
satisfactory to the Initial Purchasers, containing statements and information
with respect to certain information contained in the Time of Sale Memorandum and
the Final Memorandum.
(i)    The several obligations of the Initial Purchasers to purchase Additional
Securities hereunder are subject to the following conditions, and/or delivery to
the Representatives on the applicable Option Closing Date of the following:
(i)    certificates dated the Option Closing Date and signed by an executive
officer of each of the Company and Pluralsight LLC, confirming that the
respective certificates of the Company and Pluralsight LLC delivered on the
Closing Date pursuant to Section 5(c) hereof remains true and correct as of such
Option Closing Date;
(ii)    an opinion and negative assurance letter of WSGR, dated the Option
Closing Date, relating to the Additional Securities to be purchased on such
Option Closing Date and otherwise to the same effect as the opinion and negative
assurance letter required by Section 5(d) hereof;
(iii)    an opinion and negative assurance letter of Goodwin, counsel for the
Initial Purchasers, dated the Option Closing Date, relating to the Additional
Securities to be purchased on such Option Closing Date and otherwise to the same
effect as the opinion and negative assurance letter required by Section 5(e)
hereof;


19

--------------------------------------------------------------------------------




(iv)    a letter dated the Option Closing Date, in form and substance
satisfactory to the Initial Purchasers, from PricewaterhouseCoopers, independent
public accountants, substantially in the same form and substance as the letter
furnished to the Initial Purchasers pursuant to Section 5(f) hereof; provided
that the letter delivered on the Option Closing Date shall use a “cut-off date”
not earlier than three business days prior to such Option Closing Date;
(v)    a certificate of the Chief Financial Officer of the Company dated the
Option Closing Date, substantially in the same form and substance as the letters
furnished to the Initial Purchasers pursuant to Section 5(h) hereof, containing
statements and information with respect to certain information contained in the
Time of Sale Prospectus and the Prospectus; and
(vi)    such other documents as the Representatives may reasonably request with
respect to the good standing of the Company and Pluralsight LLC, the due
authorization, execution and authentication of the Additional Securities to be
sold on such Option Closing Date and other matters related to the execution and
authentication of such Additional Securities.
(j)    A number of shares of Class A Common Stock equal to the sum of the
Maximum Number of Underlying Securities shall have been approved for listing on
The NASDAQ Global Select Market, subject to official notice of issuance.
6.    Covenants of the Company and Pluralsight LLC. Each of the Company and
Pluralsight LLC, jointly and severally, covenants with each Initial Purchaser as
follows:
(a)    To furnish to the Representatives in New York City, without charge, prior
to 10:00 a.m. New York City time on the business day next succeeding the date of
this Agreement and during the period mentioned in Section 6(d) or (e), as many
copies of the Time of Sale Memorandum, the Final Memorandum, any documents
incorporated by reference therein and any supplements and amendments thereto as
the Representatives may reasonably request.
(b)    Before amending or supplementing the Preliminary Memorandum, the Time of
Sale Memorandum or the Final Memorandum, to furnish to the Representatives a
copy of each such proposed amendment or supplement and not to use any such
proposed amendment or supplement to which the Representatives reasonably object.


20

--------------------------------------------------------------------------------




(c)    To furnish to the Representatives a copy of each proposed Additional
Written Offering Communication to be prepared by or on behalf of, used by, or
referred to by the Company and not to use or refer to any proposed Additional
Written Offering Communication to which the Representatives reasonably object.
(d)    If the Time of Sale Memorandum is being used to solicit offers to buy the
Securities at a time when the Final Memorandum is not yet available to
prospective purchasers and any event shall occur or condition exist as a result
of which it is necessary to amend or supplement the Time of Sale Memorandum in
order to make the statements therein, in the light of the circumstances, not
misleading, or if, in the opinion of counsel for the Initial Purchasers, it is
necessary to amend or supplement the Time of Sale Memorandum to comply with
applicable law, forthwith to prepare and furnish, at its own expense, to the
Initial Purchasers and to any dealer upon request, either amendments or
supplements to the Time of Sale Memorandum so that the statements in the Time of
Sale Memorandum as so amended or supplemented will not, in the light of the
circumstances when delivered to a prospective purchaser, be misleading or so
that the Time of Sale Memorandum, as amended or supplemented, will comply with
applicable law.
(e)    If, during such period after the date hereof and prior to the date on
which all of the Securities shall have been sold by the Initial Purchasers, any
event shall occur or condition exist as a result of which it is necessary to
amend or supplement the Final Memorandum in order to make the statements
therein, in the light of the circumstances when the Final Memorandum is
delivered to a purchaser, not misleading, or if, in the opinion of counsel for
the Initial Purchasers, it is necessary to amend or supplement the Final
Memorandum to comply with applicable law, forthwith to prepare and furnish, at
its own expense, to the Initial Purchasers, either amendments or supplements to
the Final Memorandum so that the statements in the Final Memorandum as so
amended or supplemented will not, in the light of the circumstances when the
Final Memorandum is delivered to a purchaser, be misleading or so that the Final
Memorandum, as amended or supplemented, will comply with applicable law.
(f)    To endeavor to qualify the Securities for offer and sale under the
securities or Blue Sky laws of such jurisdictions as the Representatives shall
reasonably request.
(g)    Whether or not the transactions contemplated in this Agreement are
consummated or this Agreement is terminated, to pay or cause to be paid all
expenses incident to the performance of its obligations under this Agreement,
including: (i) the fees, disbursements and expenses of the Company’s and
Pluralsight LLC’s counsel and the Company’s accountants in connection with the
issuance and sale of the Securities and all other fees or expenses in connection


21

--------------------------------------------------------------------------------




with the preparation of the Preliminary Memorandum, the Time of Sale Memorandum,
the Final Memorandum, any Additional Written Offering Communication prepared by
or on behalf of, used by, or referred to by the Company and any amendments and
supplements to any of the foregoing, including all printing costs associated
therewith, and the delivering of copies thereof to the Initial Purchasers, in
the quantities herein above specified, (i) all costs and expenses related to the
transfer and delivery of the Securities to the Initial Purchasers, including any
transfer or other taxes payable thereon, (i) the cost of printing or producing
any Blue Sky or legal investment memorandum, if any, in connection with the
offer and sale of the Securities under state securities laws and all expenses in
connection with the qualification of the Securities for offer and sale under
state securities laws as provided in Section 6(f) hereof, including filing fees
and the reasonable and documented fees and disbursements of counsel for the
Initial Purchasers in connection with such qualification and in connection with
the Blue Sky or legal investment memorandum (such amount not to exceed $15,000),
(i) any fees charged by rating agencies for the rating of the Securities, (i)
the fees and expenses, if any, incurred in connection with the listing of the
Underlying Securities on the Nasdaq Global Select Market, (i) the costs and
charges of the Trustee and any transfer agent, registrar or depositary, (i) the
cost of the preparation, issuance and delivery of the Securities, (i) the costs
and expenses of the Company relating to investor presentations on any “road
show” undertaken in connection with the marketing of the offering of the
Securities, including, without limitation, expenses associated with the
preparation or dissemination of any electronic road show, expenses associated
with production of road show slides and graphics, fees and expenses of any
consultants engaged in connection with the road show presentations with the
prior approval of the Company, travel and lodging expenses of the
representatives and officers of the Company and any such consultants, and 50% of
ground transportation costs and 50% of the cost of any aircraft chartered in
connection with the road show (the remaining 50% of the cost of such ground
transportation and aircraft to be paid by the Initial Purchasers), (i) the
document production charges and expenses associated with printing this Agreement
and (i) all other costs and expenses incident to the performance of the
obligations of the Company hereunder for which provision is not otherwise made
in this Section. It is understood, however, that except as provided in this
Section, Section 8, and the last paragraph of Section 10, the Initial Purchasers
will pay all of their costs and expenses, including fees and disbursements of
their counsel, transfer taxes payable on resale of any of the Securities by them
and any advertising expenses connected with any offers they may make.
(h)    Neither the Company or Pluralsight LLC nor any Affiliate will sell, offer
for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in the Securities Act) which could be integrated with the
sale of the Securities in a manner which would require the registration under
the Securities Act of the Securities.


22

--------------------------------------------------------------------------------




(i)    To furnish the Representatives with any proposed General Solicitation to
be made by the Company or on its behalf before its use, and not to make or use
any proposed General Solicitation without the prior written consent of the
Representatives.
(j)    While any of the Securities or the Underlying Securities remain
“restricted securities” within the meaning of the Securities Act, to make
available, upon request, to any seller of such Securities the information
specified in Rule 144A(d)(4) under the Securities Act, unless the Company is
then subject to Section 13 or 15(d) of the Exchange Act.
(k)    During the period of one year after the Closing Date or any Option
Closing Date, if later, the Company will not be, nor will it become, an open-end
investment company, unit investment trust or face-amount certificate company
that is or is required to be registered under Section 8 of the Investment
Company Act.
(l)    During the period of one year after the Closing Date or any Option
Closing Date, if later, the Company will not, and will use its commercially
reasonable efforts to not permit any person that is an affiliate (as defined in
Rule 144 under the Securities Act) at such time (or has been an affiliate within
the three months preceding such time) to, resell any of the Securities or the
Underlying Securities which will be “restricted securities” under Rule 144
following such resale.
(m)    Not to take any action prohibited by Regulation M under the Exchange Act
in connection with the distribution of the Securities contemplated hereby.
(n)    To effect and maintain the listing of a number of shares of Class A
Common Stock equal to the sum of the Maximum Number of Underlying Securities on
The NASDAQ Global Select Market, subject to notice of official listing.
(o)    The Company will deliver to each Initial Purchaser (or its agent), on the
date of execution of this Agreement, a properly completed and executed
Certification Regarding Beneficial Owners of Legal Entity Customers, together
with copies of identifying documentation, and the Company undertakes to provide
such additional supporting documentation as each Initial Purchaser may
reasonably request in connection with the verification of the foregoing
Certification.
(p)    To reserve and keep available at all times, free of pre-emptive rights, a
number of shares of Class A Common Stock equal to the Maximum Number of
Underlying Securities for the purpose of enabling the Company to satisfy all
obligations to issue the Underlying Securities upon conversion of the


23

--------------------------------------------------------------------------------




Securities. Between the date hereof and the Closing Date, the Company will not
do or authorize any act or thing that would result in an adjustment of the
Conversion Rate of the Securities.
Each of the Company and Pluralsight LLC also agrees that, without the prior
written consent of Morgan Stanley & Co. LLC on behalf of the Initial Purchasers,
it will not, during the period ending 75 days after the date of the Final
Memorandum (the “Restricted Period”), (1) offer, pledge, sell, contract to sell,
sell any option or contract to purchase, purchase any option or contract to
sell, grant any option, right or warrant to purchase, lend, or otherwise
transfer or dispose of, directly or indirectly, any Company and LLC Equity
Securities, (2) enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
the Company and LLC Equity Securities, whether any such transaction described in
clause (1) or (2) above is to be settled by delivery of Company and LLC Equity
Securities, in cash or otherwise, or (3) make any public announcement of its
intention to do any of the foregoing. The foregoing sentence shall not apply to
(a) the sale of the Securities under this Agreement and any Underlying
Securities delivered upon conversion thereof in accordance with the terms of the
Indenture, (b) the issuance of shares of Common Stock by the Company or
membership interests in Pluralsight LLC upon the exercise of an option or
warrant or the conversion or vesting of Company and LLC Equity Securities
outstanding on the date hereof of which the Initial Purchasers have been advised
in writing1, (c) the issuance by the Company of any Company and LLC Equity
Securities pursuant to any incentive plan or stock ownership plan in effect on
the date hereof and described in the Time of Sale Memorandum and the Final
Memorandum, (d) the filing by the Company of a registration statement with the
Commission on Form S-8 in respect of any Company and LLC Equity Securities
issued under or the grant of any award pursuant to an employee benefit plan in
effect on the date hereof and described in the Time of Sale Memorandum, (e) the
establishment or amendment of a trading plan pursuant to Rule 10b5-1 under the
Exchange Act for the transfer of shares of Common Stock, provided that (i) such
plan does not provide for the transfer of Common Stock during the Restricted
Period and (ii) to the extent a public announcement or filing under the Exchange
Act, if any, is required of or voluntarily made by the Company regarding the
establishment or amendment of such plan, such announcement or filing shall
include a statement to the effect that no transfer of Common Stock may be made
under such plan during the Restricted Period, (f) the offering or sale of Common
Stock by certain stockholders of the Company as described in the Time of Sale
Memorandum or (g) the sale or issuance of or entry into an agreement to sell or
issue Company and LLC Equity Securities in connection with one or more
acquisitions of businesses, products or technologies, joint ventures, commercial
relationships or other strategic corporate transactions; provided that the
aggregate amounts of Company and LLC Equity Securities (on an as-converted,
as-exercised or as-exchanged basis) that the Company or Pluralsight LLC may sell
or issue or agree to sell or issue pursuant to this paragraph shall not exceed
5% of the total number of shares of Class A Common Stock of the Company issued
and

1 Company to confirm how many shares can be issued pursuant to this clause.


24

--------------------------------------------------------------------------------




outstanding immediately following the completion of the transactions
contemplated by this Agreement determined on a fully-diluted basis and assuming
that all outstanding membership interests in Pluralsight LLC that are
exchangeable for shares of Class A Common Stock are so exchanged, and provided
further that each recipient of Company and LLC Equity Securities pursuant to
this clause (g) shall execute a lock-up agreement substantially in the form of
Exhibit A hereto with respect to the remaining portion of the Restricted Period.
7.    Offering of Securities; Restrictions on Transfer. (a) Each Initial
Purchaser, severally and not jointly, represents and warrants that such Initial
Purchaser is a qualified institutional buyer as defined in Rule 144A under the
Securities Act (a “QIB”). Each Initial Purchaser, severally and not jointly,
agrees with the Company that (i) it will not solicit offers for, or offer or
sell, such Securities by any General Solicitation, other than a permitted
communication listed on Schedule II hereto, or those made with the prior written
consent of the Company, or in any manner involving a public offering within the
meaning of Section 4(a)(2) of the Securities Act and (i) it will sell such
Securities only to persons that it reasonably believes to be QIBs that, in
purchasing such Securities, are deemed to have represented and agreed as
provided in the Final Memorandum under the captions “Transfer Restrictions”.
(b)    The Company agrees that the Initial Purchasers may provide copies of the
Preliminary Memorandum, the Time of Sale Memorandum, the Final Memorandum and
any other agreements or documents relating thereto, including without
limitation, the Indenture, to Xtract Research LLC (“Xtract”), following
completion of the offering, for inclusion in an online research service
sponsored by Xtract, access to which shall be restricted by Xtract to QIBs.
8.    Indemnity and Contribution. (a) The Company and Pluralsight LLC, jointly
and severally, agree to indemnify and hold harmless each Initial Purchaser, its
directors and officers, each person, if any, who controls any Initial Purchaser
within the meaning of either Section 15 of the Securities Act or Section 20 of
the Exchange Act, and each affiliate of any Initial Purchaser within the meaning
of Rule 405 under the Securities Act from and against any and all losses,
claims, damages and liabilities (including, without limitation, any legal or
other expenses reasonably incurred in connection with defending or investigating
any such action or claim) caused by any untrue statement or alleged untrue
statement of a material fact contained in the Preliminary Memorandum, the Time
of Sale Memorandum, any Additional Written Offering Communication prepared by or
on behalf of, used by, or referred to by the Company, any General Solicitation
made by the Company, any “road show” as defined in Rule 433(h) under the
Securities Act (a “road show”), the Final Memorandum or any amendment or
supplement thereto, or caused by any omission or alleged omission to state
therein a material fact necessary to make the statements therein in the light of
the circumstances under which they were made not misleading, except insofar as
such losses, claims, damages or liabilities are caused by any such untrue
statement or omission or alleged untrue statement or omission based upon
information relating to any Initial Purchaser furnished


25

--------------------------------------------------------------------------------




to the Company in writing by such Initial Purchaser through the Representatives
expressly for use therein.
(b)    Each Initial Purchaser agrees, severally and not jointly, to indemnify
and hold harmless the Company, Pluralsight LLC, the directors of the Company and
Pluralsight LLC, the officers of the Company and each person, if any, who
controls the Company or Pluralsight LLC within the meaning of either Section 15
of the Securities Act or Section 20 of the Exchange Act to the same extent as
the foregoing indemnity from the Company and Pluralsight LLC to such Initial
Purchaser, but only with reference to information relating to such Initial
Purchaser furnished to the Company or Pluralsight LLC in writing by such Initial
Purchaser through the Representatives expressly for use in the Preliminary
Memorandum, the Time of Sale Memorandum, any Additional Written Offering
Communication set forth in Schedule II hereto, road show, the Final Memorandum
or any amendment or supplement thereto.
(c)    In case any proceeding (including any governmental investigation) shall
be instituted involving any person in respect of which indemnity may be sought
pursuant to Section 8(a) or 8(b), such person (the “indemnified party”) shall
promptly notify the person against whom such indemnity may be sought (the
“indemnifying party”) in writing and the indemnifying party, upon request of the
indemnified party, shall retain counsel reasonably satisfactory to the
indemnified party to represent the indemnified party and any others the
indemnifying party may designate in such proceeding and shall pay the reasonably
incurred and documented fees and disbursements of such counsel related to such
proceeding. In any such proceeding, any indemnified party shall have the right
to retain its own counsel, but the fees and expenses of such counsel shall be at
the expense of such indemnified party unless (i) the indemnifying party and the
indemnified party shall have mutually agreed in writing to the retention of such
counsel, (i) the indemnifying party has failed within a reasonable time to
retain counsel reasonably satisfactory to the indemnified party, (i) the
indemnified party shall have reasonably concluded that there may be legal
defenses available to it that are different from or in addition to those
available to the indemnifying party, or (i) the named parties to any such
proceeding (including any impleaded parties) include both the indemnifying party
and the indemnified party and representation of both parties by the same counsel
would be inappropriate due to actual or potential differing interests between
them. It is understood that the indemnifying party shall not, in respect of the
legal expenses of any indemnified party in connection with any proceeding or
related proceedings in the same jurisdiction, be liable for the fees and
expenses of more than one separate firm (in addition to any local counsel) for
all such indemnified parties and that all such fees and expenses shall be
reimbursed as they are incurred. Such firm shall be designated in writing by the
Representatives, in the case of parties indemnified pursuant to Section 8(a),
and by the Company and Pluralsight LLC, in the case of parties indemnified
pursuant to Section 8(b). The indemnifying party shall not be liable for any


26

--------------------------------------------------------------------------------




settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff, the
indemnifying party agrees to indemnify the indemnified party from and against
any loss or liability by reason of such settlement or judgment. Notwithstanding
the foregoing sentence, if at any time an indemnified party shall have requested
an indemnifying party to reimburse the indemnified party for fees and expenses
of counsel as contemplated by the second and third sentences of this paragraph,
the indemnifying party agrees that it shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by such indemnifying party of the
aforesaid request and (ii) such indemnifying party shall not have reimbursed the
indemnified party in accordance with such request prior to the date of such
settlement. No indemnifying party shall, without the prior written consent of
the indemnified party, effect any settlement of any pending or threatened
proceeding in respect of which any indemnified party is or could have been a
party and indemnity could have been sought hereunder by such indemnified party,
unless such settlement (x) includes an unconditional release of such indemnified
party, in such form and substance reasonably satisfactory to such indemnified
party, from all liability on claims that are the subject matter of such
proceeding, and (y) does not include any statements to or any admission of
fault, culpability or failure to act by or on behalf of any indemnified party.
(d)    To the extent the indemnification provided for in Section 8(a) or 8(b) is
unavailable to an indemnified party or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then each indemnifying party
under such paragraph, in lieu of indemnifying such indemnified party thereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages or liabilities (i) in such proportion as
is appropriate to reflect the relative benefits received by the Company and
Pluralsight LLC on the one hand and the Initial Purchasers on the other hand
from the offering of the Securities or (i) if the allocation provided by
clause 8(d)(i) above is not permitted by applicable law, in such proportion as
is appropriate to reflect not only the relative benefits referred to in
clause 8(d)(i) above but also the relative fault of the Company and Pluralsight
LLC on the one hand and of the Initial Purchasers on the other hand in
connection with the statements or omissions that resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative benefits received by the Company and Pluralsight
LLC on the one hand and the Initial Purchasers on the other hand in connection
with the offering of the Securities shall be deemed to be in the same respective
proportions as the net proceeds from the offering of the Securities (before
deducting expenses) received by the Company and Pluralsight LLC and the total
discounts and commissions received by the Initial Purchasers bear to the
aggregate offering price of the Securities. The relative fault of the Company
and Pluralsight LLC on the one hand and of the Initial Purchasers on the other
hand shall be determined by reference to, among other things, whether


27

--------------------------------------------------------------------------------




the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by the
Company, Pluralsight LLC or by the Initial Purchasers and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The Initial Purchasers’ respective obligations to
contribute pursuant to this Section 8 are several in proportion to the
respective principal amount of Securities they have purchased hereunder, and not
joint.
(e)    The Company, Pluralsight LLC and the Initial Purchasers agree that it
would not be just or equitable if contribution pursuant to this Section 8 were
determined by pro rata allocation (even if the Initial Purchasers were treated
as one entity for such purpose) or by any other method of allocation that does
not take account of the equitable considerations referred to in Section 8(d).
The amount paid or payable by an indemnified party as a result of the losses,
claims, damages and liabilities referred to in Section 8(d) shall be deemed to
include, subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
Section 8, no Initial Purchaser shall be required to contribute any amount in
excess of the amount by which the total price at which the Securities resold by
it in the initial placement of such Securities were offered to investors exceeds
the amount of any damages that such Initial Purchaser has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission. No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The remedies provided for in this Section 8 are not exclusive
and shall not limit any rights or remedies which may otherwise be available to
any indemnified party at law or in equity.
(f)    The indemnity and contribution provisions contained in this Section 8 and
the representations, warranties and other statements of the Company contained in
this Agreement shall remain operative and in full force and effect regardless of
(i) any termination of this Agreement, (i) any investigation made by or on
behalf of any Initial Purchaser, its directors and officers, any person
controlling any Initial Purchaser or any affiliate of any Initial Purchaser or
by or on behalf of the Company, Pluralsight LLC, their respective officers or
directors or any person controlling the Company or Pluralsight LLC and (i)
acceptance of and payment for any of the Securities.
9.    Termination. The Initial Purchasers may terminate this Agreement by notice
given by the Representatives to the Company and Pluralsight LLC, if after the
execution and delivery of this Agreement and prior to the Closing Date (i)
trading generally shall have been suspended or materially limited on, or by, as
the case may be, any of the New York Stock Exchange or The NASDAQ Global Select
Market, (i) trading of any securities of the Company shall have been suspended
on any exchange or in any


28

--------------------------------------------------------------------------------




over‑the‑counter market, (i) a material disruption in securities settlement,
payment or clearance services in the United States shall have occurred, (i) any
moratorium on commercial banking activities shall have been declared by Federal
or New York State authorities or (i) there shall have occurred any outbreak or
escalation of hostilities, or any change in financial markets or any calamity or
crisis that, in the Representatives’ judgment, is material and adverse and
which, singly or together with any other event specified in this clause (v),
makes it, in the Representatives’ judgment, impracticable or inadvisable to
proceed with the offer, sale or delivery of the Securities on the terms and in
the manner contemplated in the Time of Sale Memorandum or the Final Memorandum.
10.    Effectiveness; Defaulting Initial Purchasers. This Agreement shall become
effective upon the execution and delivery hereof by the parties hereto.
If, on the Closing Date, or an Option Closing Date, as the case may be, any one
or more of the Initial Purchasers shall fail or refuse to purchase Securities
that it or they have agreed to purchase hereunder on such date, and the
aggregate principal amount of Securities which such defaulting Initial Purchaser
or Initial Purchasers agreed but failed or refused to purchase is not more than
one‑tenth of the aggregate principal amount of Securities to be purchased on
such date, the other Initial Purchasers shall be obligated severally in the
proportions that the principal amount of Firm Securities set forth opposite
their respective names in Schedule I bears to the aggregate principal amount of
Firm Securities set forth opposite the names of all such non‑defaulting Initial
Purchasers, or in such other proportions as the Representatives may specify, to
purchase the Securities which such defaulting Initial Purchaser or Initial
Purchasers agreed but failed or refused to purchase on such date; provided that
in no event shall the principal amount of Securities that any Initial Purchaser
has agreed to purchase pursuant to this Agreement be increased pursuant to this
Section 10 by an amount in excess of one‑ninth of such principal amount of
Securities without the written consent of such Initial Purchaser. If, on the
Closing Date any Initial Purchaser or Initial Purchasers shall fail or refuse to
purchase Firm Securities which it or they have agreed to purchase hereunder on
such date and the aggregate principal amount of Securities with respect to which
such default occurs is more than one‑tenth of the aggregate principal amount of
Firm Securities to be purchased on such date, and arrangements satisfactory to
the Representatives and the Company and Pluralsight LLC for the purchase of such
Firm Securities are not made within 36 hours after such default, this Agreement
shall terminate without liability on the part of any non‑defaulting Initial
Purchaser or of the Company and Pluralsight LLC. In any such case either the
Representatives or the Company and Pluralsight LLC shall have the right to
postpone the Closing Date, but in no event for longer than seven days, in order
that the required changes, if any, in the Time of Sale Memorandum, the Final
Memorandum or in any other documents or arrangements may be effected. If, on an
Option Closing Date, any Initial Purchaser or Initial Purchasers shall fail or
refuse to purchase Additional Securities and the aggregate principal amount of
Additional Securities with respect to which such default occurs is more than
one-tenth of the aggregate principal amount of Additional Securities to be
purchased on such Option Closing Date, the non-defaulting Initial Purchasers
shall have the option to (a) terminate their obligation hereunder to


29

--------------------------------------------------------------------------------




purchase the Additional Securities to be sold on such Option Closing Date or (b)
purchase not less than the principal amount of Additional Securities that such
non-defaulting Initial Purchasers would have been obligated to purchase in the
absence of such default. Any action taken under this paragraph shall not relieve
any defaulting Initial Purchaser from liability in respect of any default of
such Initial Purchaser under this Agreement.
If this Agreement shall be terminated by the Initial Purchasers, or any of them,
pursuant to Section 9 above or because of any failure or refusal on the part of
the Company to comply with the terms or to fulfill any of the conditions of this
Agreement, or if for any reason the Company shall be unable to perform its
obligations under this Agreement, the Company will reimburse the Initial
Purchasers or such Initial Purchasers as have so terminated this Agreement with
respect to themselves, severally, for all out-of-pocket expenses (including the
fees and disbursements of their counsel) reasonably incurred by such Initial
Purchasers in connection with this Agreement or the offering contemplated
hereunder.
11.    Entire Agreement. (a) This Agreement, together with any contemporaneous
written agreements and any prior written agreements (to the extent not
superseded by this Agreement) that relate to the offering of the Securities,
represents the entire agreement between the Company, Pluralsight LLC and the
Initial Purchasers with respect to the preparation of the Preliminary
Memorandum, the Time of Sale Memorandum, the Final Memorandum, the conduct of
the offering, and the purchase and sale of the Securities.
(b)    The Company and Pluralsight LLC acknowledge that in connection with the
offering of the Securities: (i) the Initial Purchasers have acted at arm’s
length, are not agents of, and owe no fiduciary duties to, the Company,
Pluralsight LLC or any other person, (i) the Initial Purchasers owe the Company
and Pluralsight LLC only those duties and obligations set forth in this
Agreement and prior written agreements (to the extent not superseded by this
Agreement), if any, and (i) the Initial Purchasers may have interests that
differ from those of the Company and Pluralsight LLC. Each of the Company and
Pluralsight LLC waives to the full extent permitted by applicable law any claims
it may have against the Initial Purchasers arising from an alleged breach of
fiduciary duty in connection with the offering of the Securities.
12.    Recognition of the U.S. Special Resolution Regimes. (a) In the event that
any Initial Purchaser that is a Covered Entity becomes subject to a proceeding
under a U.S. Special Resolution Regime, the transfer from such Initial Purchaser
of this Agreement, and any interest and obligation in or under this Agreement,
will be effective to the same extent as the transfer would be effective under
the U.S. Special Resolution Regime if this Agreement, and any such interest and
obligation, were governed by the laws of the United States or a state of the
United States.
(b)    In the event that any Initial Purchaser that is a Covered Entity or a BHC
Act Affiliate of such Initial Purchaser becomes subject to a proceeding


30

--------------------------------------------------------------------------------




under a U.S. Special Resolution Regime, Default Rights under this Agreement that
may be exercised against such Initial Purchaser are permitted to be exercised to
no greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if this Agreement were governed by the laws of the
United States or a state of the United States.
For purposes of this Section a “BHC Act Affiliate” has the meaning assigned to
the term “affiliate” in, and shall be interpreted in accordance with, 12 U.S.C.
§ 1841(k). “Covered Entity” means any of the following: (i) a “covered entity”
as that term is defined in, and interpreted in accordance with, 12 C.F.R. §
252.82(b); (ii) a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is
defined in, and interpreted in accordance with, 12 C.F.R. § 382.2(b). “Default
Right” has the meaning assigned to that term in, and shall be interpreted in
accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as applicable. “U.S.
Special Resolution Regime” means each of (i) the Federal Deposit Insurance Act
and the regulations promulgated thereunder and (ii) Title II of the Dodd-Frank
Wall Street Reform and Consumer Protection Act and the regulations promulgated
thereunder.
13.    Counterparts. This Agreement may be signed in two or more counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.
14.    Applicable Law. This Agreement, and any claim, controversy or dispute
arising under or related thereto, shall be governed by and construed in
accordance with the internal laws of the State of New York.
15.    Headings. The headings of the sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed a part of
this Agreement.
16.    Patriot Act. In accordance with the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)), the Initial
Purchasers are required to obtain, verify and record information that identifies
their respective clients, including the Company and Pluralsight LLC, which
information may include the name and address of their respective clients, as
well as other information that will allow the Initial Purchasers to properly
identify their respective clients.
17.    Notices. All communications hereunder shall be in writing and effective
only upon receipt and if to the Initial Purchasers shall be delivered, mailed or
sent to Morgan Stanley & Co. LLC, 1585 Broadway, New York, New York 10036,
Attention: Convertible Debt Syndicate Desk, with a copy to the Legal Department;
in care of J.P. Morgan Securities LLC, 383 Madison Avenue, New York, New York
10179 (fax: (212) 622-8358); Attention: Equity Syndicate Desk; and if to the
Company or Pluralsight LLC, shall be delivered, mailed or sent to 182 North
Union Avenue, Farmington, Utah 84025, Attention: General Counsel.  


31

--------------------------------------------------------------------------------





Very truly yours,
 
PLURALSIGHT, INC.
 
 
By:
/s/ Aaron Skonnard
 
Name:
Aaron Skonnard
 
Title:
Chief Executive Officer



PLURALSIGHT HOLDINGS, LLC
 
 
By:
/s/ Aaron Skonnard
 
Name:
Aaron Skonnard
 
Title:
Chief Executive Officer





--------------------------------------------------------------------------------




Accepted as of the date hereof
Morgan Stanley & Co. LLC 
J.P. Morgan Securities LLC
Acting severally on behalf of themselves and the several Initial Purchasers
named in Schedule I hereto.
 
 
 
By:
Morgan Stanley & Co. LLC
 
 
 
By:
/s/ Melissa Knox
 
Name:
Melissa Knox
 
Title:
Managing Director



By:
J.P. Morgan Securities LLC
 
 
By:
/s/ Santosh Sreenivasan
 
Name:
Santosh Sreenivasan
 
Title:
Managing Director



2

--------------------------------------------------------------------------------





SCHEDULE I
Initial Purchaser
 
Principal Amount of Firm Securities to be Purchased
 
 
 
Morgan Stanley & Co. LLC
 
255,750,000


J.P. Morgan Securities LLC
 
143,000,000


Barclays Capital Inc.
 
63,250,000


Merrill Lynch, Pierce, Fenner & Smith, Incorporated
 
52,250,000


Citigroup Global Markets Inc.
 
24,750,000


Raymond James & Associates, Inc.
 
5,500,000


SunTrust Robinson Humphrey, Inc.
 
5,500,000


 
 
 
Total:
 
$
550,000,000





I-1



--------------------------------------------------------------------------------





SCHEDULE II
Permitted Communications
Time of Sale Memorandum
1.
Preliminary Memorandum, dated March 4, 2019

2.
Pricing term sheet, dated March 6, 2019, attached hereto as Exhibit B

Permitted Additional Written Offering Communications
1.
Each electronic “road show” as defined in Rule 433(h) furnished to the Initial
Purchasers prior to use that the Initial Purchasers and Company have agreed may
be used in connection with the offering of the Securities

2.
Pricing term sheet, dated March 6, 2019, attached hereto as Exhibit B

Permitted General Solicitations other than Permitted Additional Written Offering
Communications set forth above
1.
Launch press release, dated March 4, 2019, in respect of the offering of
Securities

2.
Pricing press release, to be dated March 6, 2019, in respect of the offering of
Securities



II-1

--------------------------------------------------------------------------------





EXHIBIT A
Form of Lock-up Agreement
____________, 2019
Morgan Stanley & Co. LLC

c/o
Morgan Stanley & Co. LLC
1585 Broadway
New York, NY 10036

Ladies and Gentlemen:
The undersigned understands that Morgan Stanley & Co. LLC (“Morgan Stanley”)
proposes to enter into an Underwriting Agreement (the “Underwriting Agreement”)
with Pluralsight, Inc., a Delaware corporation (the “Company”), Pluralsight
Holdings, LLC (“Pluralsight LLC”), and the selling stockholders named in
Schedule I to the Underwriting Agreement, providing for the offering (the
“Equity Offering”) by the several Underwriters named in Schedule II to the
Underwriting Agreement (the “Underwriters”), of shares of Class A common stock,
par value $0.0001 per share (the “Class A Common Stock”), of the Company (the
“Shares”) and/or a Purchase Agreement (the “Purchase Agreement”, and together
with the Underwriting Agreement, the “Offering Agreements”), with the Company
and Pluralsight LLC providing for the offering (the “Note Offering”, and
together with the Equity Offering, the “Offerings”) by the several Initial
Purchasers named in Schedule I to the Purchase Agreement (the “Initial
Purchasers”, and together with the Underwriters, the “Purchasers”), of
convertible senior notes due 2024 of the Company (the “Notes”). The Notes will
be convertible into cash, shares of Class A Common Stock, or a combination
thereof, at the Company’s option.
To induce the Purchasers that may participate in the Offerings to continue their
efforts in connection with the Offerings, the undersigned hereby agrees that,
without the prior written consent of Morgan Stanley on behalf of the Purchasers,
he/she or it will not, during the period commencing on the date hereof and
ending (and including) 75 days after the date of the final offering memoranda
(the “Restricted Period”) relating to the Offerings (the “Final Memoranda”) (or
if such final memoranda have different dates or if the Company chooses to pursue
only one of the Offerings, then 75 days after the latest of the dates set forth
on such final memoranda if different dates and 75 days after the date of the
final offering memorandum for the single Offering the Company pursues),
(1) offer, pledge, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, lend, or otherwise transfer or dispose of, directly or
indirectly, any shares of Class A Common Stock, the Company’s Class B common
stock, par value $0.0001 per share (the “Class B Common Stock”), and the
Company’s Class C common stock (the “Class C Common Stock,” and collectively
with the Class A Common Stock and Class B Common Stock, the “Common Stock”) or
units of Pluralsight LLC (the “LLC Units”) beneficially owned (as such term is
used in Rule 13d-3 of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), by the undersigned or any other securities so owned
convertible into or exercisable or exchangeable for Common Stock or LLC Units
(such shares of Common Stock, LLC Units or such other securities collectively,
the “Securities,” and any such




--------------------------------------------------------------------------------




Securities beneficially owned by the undersigned, the “Undersigned’s
Securities”) or publicly disclose the intention to do any of the foregoing or
(2) enter into any swap or other arrangement that transfers to another, in whole
or in part, any of the economic consequences of ownership of the Securities,
whether any such transaction described in clause (1) or (2) above is to be
settled by delivery of the Securities, in cash or otherwise.
The restrictions described in the foregoing sentence shall not apply to:
(a)    transactions relating to Securities acquired in open market transactions
after the completion of the Offerings; provided that no filing under Section
16(a) of the Exchange Act shall be required or shall be voluntarily made during
the Restricted Period in connection with subsequent sales of Securities acquired
in such open market transactions;
(b)    the transfer of the Undersigned’s Securities (i) to the spouse, domestic
partner, parent, child or grandchild of the undersigned or any other person with
whom the undersigned has a relationship by blood, marriage or adoption not more
remote than first cousin (each, an “immediate family member”) or to a trust or
other entity formed for estate planning purposes for the direct or indirect
benefit of the undersigned or an immediate family member, (ii) by bona fide
gift, will or intestacy, [or] (iii) if the undersigned is a trust, to a trustor
or beneficiary of the trust or to the estate of a beneficiary of such trust; [or
(iv) by bona fide gift to a charitable organization, as such term is described
in Section 501(c)(3) of the Internal Revenue Code of 1986, as amended, by the
undersigned so long as the aggregate amount of such gift taken altogether with
all such other gifts by the undersigned does not exceed 30,000 shares or LLC
Units (or any other of the Undersigned’s Securities convertible or exercisable
or exchangeable for such shares or LLC Units (a “Permitted Donation”))];
provided that no filing under Section 16(a) of the Exchange Act or other public
filing, report or announcement reporting a reduction in beneficial ownership of
shares of Common Stock or other Securities shall be required or shall be
voluntarily made during the Restricted Period; [unless the undersigned is
otherwise permitted to file a report under Section 16(a) of the Exchange Act
during the Restricted Period in connection with other exceptions under this
agreement in which case such filing shall include a statement to the effect that
the charitable gift was made pursuant to such Permitted Donation];2
(c)    if the undersigned is a corporation, partnership, limited liability
company, trust or other business entity, the transfer of the Undersigned’s
Securities (i) to another corporation, partnership, limited liability company,
trust or other business entity that controls, is controlled by, manages or is
managed by or is under common control with the undersigned or affiliates of the
undersigned (including, for the avoidance of doubt, where the undersigned is a
partnership, to its general partner or a successor partnership or fund, or any
other funds managed by such partnership), or (ii) as part of a disposition,
transfer or distribution by the undersigned to its stockholders, partners,
members or other equity holders;
(d)    the establishment, amendment or modification of a trading plan pursuant
to Rule 10b5‑1 under the Exchange Act (a “10b5-1 Plan”) for the transfer of
shares of Common Stock; provided that (i) such plan does not provide for the
transfer of shares of Common Stock during the Restricted Period (except, in the
case of an amendment or modification to such plan, with respect to Common Stock
of the Company originally subject to such plan prior to the amendment or
modification, and provided that the amendment or modification does not affect
the terms or conditions

2 NTD: Bracketed language in this section to be included in the 1-2 directors
with planned gifts


2

--------------------------------------------------------------------------------




with respect to the transfer thereof) and (ii) to the extent a public
announcement or filing under the Exchange Act, if any, is required of or
voluntarily made by or on behalf of the undersigned or the Company regarding the
establishment, amendment or modification of such plan, such announcement or
filing shall include a statement to the effect that no transfer of shares of
Common Stock may be made under such plan during the Restricted Period;
(e)    the sale or transfer of Common Stock pursuant to a 10b5-1 Plan in effect
as of the date hereof (an “Existing Plan”), provided that (i) the expected
timing and volume of any sale or transfer of shares of Common Stock pursuant to
the Existing Plan are set forth on Exhibit A hereto and (ii) to the extent a
public filing under the Exchange Act, if any, is required in connection with
such sale or transfer, such filing shall include a statement to the effect that
the sale or transfer was made pursuant to such Existing Plan;
(f)    the transfer of the Undersigned’s Securities to the Company or
Pluralsight LLC in connection with the vesting or settlement of restricted stock
units or incentive units or the exercise of options or other rights to purchase
shares of Common Stock, in each case on a “net” or “cashless” basis or to cover
tax withholding obligations of the undersigned in connection with such vesting
or exercise, including any transfer to the Company or Pluralsight LLC for the
payment of tax withholdings or remittance payments due as a result of the
vesting, settlement or exercise of such restricted stock units, incentive units,
options or rights; provided that if the undersigned is required to file a report
under Section 16(a) of the Exchange Act during the Restricted Period, the
undersigned shall include a statement in any such report to the effect that such
transfer is in connection with the vesting or settlement of restricted stock
units or incentive units, or the “net” or “cashless” exercise of options or
other rights to purchase shares of Common Stock, as applicable or to cover tax
obligations in connection with such vesting;
(g)    [the sale by the Company (on behalf of the undersigned) of up to such
number of shares of Class A Common Stock solely necessary to raise funds to
satisfy the Company’s income and payroll tax withholding obligations in
connection with the settlement or vesting of restricted stock units held by the
undersigned that are outstanding as of the date hereof; provided that if the
undersigned is required to file a report under Section 16(a) of the Exchange Act
during the Restricted Period, the undersigned shall include a statement in any
such report to the effect that such transfer was solely pursuant to the
circumstances described in this clause (g), no other shares of Common Stock were
sold and that the Undersigned’s Securities are subject to a lock-up agreement
with the Underwriters; provided further that no other public announcement shall
be required or shall be voluntarily made in connection with such transfer;]3
(h)    the transfer of the Undersigned’s Securities to the Company or
Pluralsight LLC pursuant to agreements under which the Company, Pluralsight LLC
or any of their respective equity holders has the option to repurchase such
Securities upon termination of service of the undersigned;
(i)    the transfer of the Undersigned’s Securities pursuant to a bona fide
third party tender offer, merger, consolidation or other similar transaction
made to all holders of Securities of the Company or Pluralsight LLC involving a
“change of control” (as defined below) of the Company or Pluralsight LLC
occurring after the consummation of the Offerings, that has been approved by the
board of directors of the Company or the board of managers of Pluralsight LLC,
as the case may

3 NTD: To be included in Section 16 officer lock-ups that have RSUs vesting
during the lock-up for which the Company will sell to cover the tax obligations.


3

--------------------------------------------------------------------------------




be; provided that in the event that the tender offer, merger, consolidation or
other such transaction is not completed, the Undersigned’s Securities shall
remain subject to the terms of this letter;
(j)    the exchange, redemption, or repurchase of any LLC Units (or securities
convertible into or exercisable or exchangeable LLC Units) and a corresponding
number of shares of Class B Common Stock or Class C Common Stock, as applicable,
into or for shares of Class A Common Stock (or securities convertible into or
exercisable or exchangeable for Class A Common Stock), or at the Company’s
option, for cash or Class A Common Stock, pursuant to either an exchange
agreement between the Company and certain unit holders of Pluralsight LLC or the
Pluralsight LLC Fourth Amended and Restated Limited Liability Agreement, which
agreement, as applicable, is described in the Final Memoranda (the “Transfer
Agreement”); provided that (i) such shares of Class A Common Stock and other
securities remain subject to the terms of this letter and (ii) to the extent a
public announcement or filing under the Exchange Act, if any, is required of or
voluntarily made by or on behalf of the undersigned or the Company regarding the
exchange, redemption, or repurchase, as applicable, such announcement or filing
shall include a statement to the effect that such exchange, redemption, or
repurchase, as applicable, occurred pursuant to the Transfer Agreement and no
transfer of the shares of Class A Common Stock or other securities received upon
exchange may be made during the Restricted Period, except sales or transfers of
shares of Common Stock pursuant to an Existing Plan;
(k)    the transfer of the Undersigned’s Securities that occurs pursuant to a
domestic order or in connection with a divorce settlement; and
(l)    the sale and transfer of Securities by the undersigned to the Purchaser
in the Offerings pursuant to the terms of the Underwriting Agreement;
provided, that (A) in the case of (b), (c) and [(j)/(k)] above, [other than in
the case of a Permitted Donation]4, it shall be a condition to the transfer or
distribution that the donee, transferee or distributee, as the case may be,
agrees in writing to be bound by the restrictions set forth herein, (B) in the
case of (c), [(g)/(h)] and [(j)/(k)] above, no filing under Section 16(a) of the
Exchange Act or other public filing, report or announcement reporting a
reduction in beneficial ownership of shares of Common Stock or other Securities
shall be voluntarily made during the Restricted Period, and (C) in the case of
[(g)/(h)] and [(j)/(k)] above, if the undersigned is required to file a report
under Section 16(a) of the Exchange Act during the Restricted Period, the
undersigned shall include a statement in such report to the effect that such
transfer is to the Company in connection with the repurchase of the
Undersigned’s Securities or pursuant to a qualified domestic order or in
connection with a divorce settlement, as the case may be.
For purposes of clause [(h)/(i)] above, “change of control” means the
consummation of any bona fide third party tender offer, merger, consolidation or
other similar transaction the result of which is that any “person” (as defined
in Section 13(d)(3) of the Exchange Act), or group of persons, other than the
Company, becomes the beneficial owner (as defined in Rules 13d-3 and 13d-5 of
the Exchange Act) of 50% of the total voting power of the voting stock of the
Company or Pluralsight LLC.
In addition, the undersigned agrees that, without the prior written consent of
Morgan Stanley, it will not, during the Restricted Period, make any demand for
or exercise any right with respect to,

4 NTD: Language to be included in the 1-2 directors with planned gifts


4

--------------------------------------------------------------------------------




the registration of any of the Undersigned’s Securities, if such demand would
require the Company during the Restricted Period to file, or make a public
announcement of its intention to file, a registration statement. The undersigned
also agrees and consents to the entry of stop transfer instructions with the
Company’s transfer agent and registrar against the transfer of the Undersigned’s
Securities during the Restricted Period except in compliance with the foregoing
restrictions.
The undersigned understands that the Company and the Purchasers are relying upon
this letter in proceeding toward consummation of the Offerings. The undersigned
further understands that this letter is irrevocable and shall be binding upon
the undersigned’s heirs, legal representatives, successors and assigns. The
undersigned hereby represents and warrants that the undersigned has full power
and authority to enter into this letter. This letter, and any claim, controversy
or dispute arising under or related thereto, shall be governed by, and construed
in accordance with, the internal laws of the state of New York. Notwithstanding
anything to the contrary contained herein, this letter will automatically
terminate and the undersigned will be released from all obligations hereunder
upon the earliest to occur, if any, of (i) the date on which the Company advises
Morgan Stanley in writing, prior to the execution of either of the Offering
Agreements, that it has determined not to proceed with the Offerings, (ii) the
date of termination of the Offering Agreements, or (iii) March 31, 2019, in the
event that at least one of the Offering Agreements has not been executed by such
date; provided, however, that the Company may, by written notice to the
undersigned prior to such date, extend such date for a period of up to three
additional months. This letter shall not be amended without the prior written
consent of the undersigned.
The undersigned hereby consents to receipt of this letter in electronic form and
understands and agrees that this letter may be signed electronically. In the
event that any signature is delivered by facsimile transmission, electronic
mail, or otherwise by electronic transmission evidencing an intent to sign this
letter, such facsimile transmission, electronic mail or other electronic
transmission shall create a valid and binding obligation of the undersigned with
the same force and effect as if such signature were an original. Execution and
delivery of this letter by facsimile transmission, electronic mail or other
electronic transmission is legal, valid and binding for all purposes.
Whether or not the Offerings actually occur depends on a number of factors,
including market conditions. Any Offering will only be made pursuant to a
Purchase Agreement or an Underwriting Agreement, as applicable, the terms of
which are subject to negotiation between the Company and the Initial Purchasers
and Underwriters, respectively.


5

--------------------------------------------------------------------------------




 
 
 
Very truly yours,
 
 
 
 
IF AN INDIVIDUAL:
 
IF AN ENTITY:
By:
 
 
 
 
(duly authorized signature)
 
(please print complete name of entity)
Name:
 
 
By:
 
 
(please print full name)
 
 
(duly authorized signature)




 
 
Name:
 
 
 
 
 
(please print full name)
 
 
 
Title:
 
 
 
 
 
(please print full title)
Address:
 
 
Address:
 
 
 
 
 
 
 
 
 
 
 
 
E-mail:
 
 
E-mail:
 



6

--------------------------------------------------------------------------------





EXHIBIT B


[INSERT FINAL PRICING TERM SHEET]


